Fourth Court of Appeals
                                       San Antonio, Texas
                                              February 5, 2020

                                           No. 04-20-00031-CR

                                         IN RE Kevin DEBNAM

                                     Original Mandamus Proceeding 1

                                                  ORDER

        On January 21, 2020, relator filed a petition for writ of mandamus and an application for
leave to file the petition. We deny as moot relator’s application because leave is not required to
file a petition for writ of mandamus in an intermediate appellate court. See TEX. R. APP. P. 52.1;
In re Medina, 04-19-00041-CR, 2019 WL 360534, at *1 (Tex. App.—San Antonio Jan. 30, 2019,
no pet.).

       After considering the petition, this court concludes relator is not entitled to the relief
sought. Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

        It is so ORDERED on February 5, 2020.



                                                                    _____________________________
                                                                    Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of February, 2020.

                                                                    _____________________________
                                                                    Michael A. Cruz, Clerk of Court




1
  This proceeding arises out of Cause Nos. 2019CR6484, 2019CR6485, 2019CR6494, & 2019CR6495, styled The
State of Texas v. Kevin Debnam, pending in the 187th Judicial District Court, Bexar County, Texas, the Honorable
Stephanie R. Boyd presiding.